                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

LINDA TROTTER,

               Plaintiff,

v.                                                   Case No. 8:17-cv-2985-T-AEP

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

               Defendant.
                                            /

                                           ORDER

       Plaintiff seeks judicial review of the denial of her claim for a period of disability and

disability insurance benefits (“DIB”). As the Administrative Law Judge’s (“ALJ”) decision

was/was not based on substantial evidence and employed proper legal standards, the

Commissioner’s decision is affirmed.

                                                I.
       A.      Procedural Background

       Plaintiff protectively filed an application for a period of disability and DIB (Tr. 153-

54). The Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr.

58-89, 94-100). Plaintiff then requested an administrative hearing (Tr. 101-02). Per Plaintiff’s

request, the ALJ held a hearing at which Plaintiff appeared and testified (Tr. 30-57). Following

the hearing, the ALJ issued an unfavorable decision finding Plaintiff not disabled and

accordingly denied Plaintiff’s claims for benefits (Tr. 12-29). Subsequently, Plaintiff requested

review from the Appeals Council, which the Appeals Council denied (Tr. 1-6). Plaintiff then

timely filed a complaint with this Court (Doc. 1). The case is now ripe for review under 42

U.S.C. § 405(g).
       B.      Factual Background and the ALJ’s Decision

       Plaintiff, who was born in 1963, claimed disability beginning May 8, 2014 (Tr. 153).

Plaintiff obtained less than a high school education (Tr. 178). Plaintiff’s past relevant work

experience included work as a paving company driver and construction laborer (Tr. 23, 53-54,

178). Plaintiff alleged disability due to depression, migraines, inability to read or spell, pain in

her arm and leg, and an inability to lift more than 30 pounds with her back or five pounds with

her arm (Tr. 177).

       In rendering the administrative decision, the ALJ concluded that Plaintiff met the

insured status requirements through December 31, 2018 and that Plaintiff had not engaged in

substantial gainful activity since May 8, 2014, the alleged onset date (Tr. 17). After conducting

a hearing and reviewing the evidence of record, the ALJ determined Plaintiff had the following

severe impairments: L4-5 degenerative disc disease with mild spondylosis at L5-S1; C5-6

spondylosis with foramina stenosis and osteophytic disc complex at C5-6; left shoulder mild

degenerative changes; migraine headaches; depression; and anxiety (Tr. 17). Notwithstanding

the noted impairments, the ALJ determined Plaintiff did not have an impairment or combination

of impairments that met or medically equaled one of the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1 (Tr. 17). The ALJ then concluded that Plaintiff retained a residual

functional capacity (“RFC”) to perform light work with the following limitations: no climbing

of ropes or scaffolds; occasional balancing, stooping, kneeling, crouching, crawling, or

climbing of ladders, ramps, or stairs; must avoid working around unprotected heights; must

avoid extreme industrial vibrations and a loud-noise environment; must avoid concentrated

exposure of bright light directly to the eyes; unable to do work that involves shoveling; limited

to understanding and carrying out simple, routine, and repetitive tasks; and able to make basic

decisions and adjust to simple changes in the work setting (Tr. 19).



                                                 2
       Considering Plaintiff’s noted impairments and the assessment of a vocational expert

(“VE”), however, the ALJ determined Plaintiff could not perform her past relevant work (Tr.

23). Given Plaintiff’s background and RFC, the VE testified that Plaintiff could perform other

jobs existing in significant numbers in the national economy, such as a ticket taker, non-

checking cashier, and cafeteria attendant (Tr. 24, 55). Accordingly, based on Plaintiff’s age,

education, work experience, RFC, and the testimony of the VE, the ALJ found Plaintiff not

disabled (Tr. 25).

                                               II.

       To be entitled to benefits, a claimant must be disabled, meaning the claimant must be

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42 U.S.C. §

423(d)(1)(A).    “[A] physical or mental impairment is an impairment that results from

anatomical, physiological, or psychological abnormalities which are demonstrable by medically

acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

       The Social Security Administration, in order to regularize the adjudicative process,

promulgated the detailed regulations currently in effect.        These regulations establish a

“sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R. §

404.1520. 1 If an individual is found disabled at any point in the sequential review, further

inquiry is unnecessary. 20 C.F.R. § 404.1520(a). Under this process, the ALJ must determine,

in sequence, the following: whether the claimant is currently engaged in substantial gainful

activity; whether the claimant has a severe impairment, i.e., one that significantly limits the



1
  The cited references to the regulations pertain to those in effect at the time the decision was
rendered.


                                                3
ability to perform work-related functions; whether the severe impairment meets or equals the

medical criteria of 20 C.F.R. Part 404, Subpart P, Appendix 1; and whether the claimant can

perform his or her past relevant work. If the claimant cannot perform the tasks required of his

or her prior work, step five of the evaluation requires the ALJ to decide if the claimant can do

other work in the national economy in view of his or her age, education, and work experience.

20 C.F.R. § 404.1520(a). A claimant is entitled to benefits only if unable to perform other work.

Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. § 404.1520(g).

       A determination by the Commissioner that a claimant is not disabled must be upheld if

it is supported by substantial evidence and comports with applicable legal standards. See 42

U.S.C. § 405(g). Substantial evidence is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation marks

omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews the

Commissioner’s decision with deference to the factual findings, no such deference is given to

the legal conclusions. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th

Cir. 1994) (citing Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991)).

       In reviewing the Commissioner’s decision, the court may not re-weigh the evidence or

substitute its own judgment for that of the ALJ even if it finds that the evidence preponderates

against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

The Commissioner’s failure to apply the correct law, or to give the reviewing court sufficient

reasoning for determining that he or she has conducted the proper legal analysis, mandates

reversal. Keeton, 21 F.3d at 1066. The scope of review is thus limited to determining whether

the findings of the Commissioner are supported by substantial evidence and whether the correct




                                               4
legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221

(11th Cir. 2002) (per curiam).

                                               III.

       Plaintiff argues that the ALJ erred by (1) failing to properly consider Plaintiff’s

subjective complaints; (2) failing to properly assess Plaintiff’s RFC; and (3) failing to establish

other work exists in the national economy that Plaintiff could perform. For the following

reasons, the ALJ applied the correct legal standards, and the ALJ’s decision is supported by

substantial evidence.

       A.      Subjective Complaints

       Plaintiff first contends that the ALJ failed to properly consider Plaintiff’s subjective

complaints. Namely, Plaintiff argues that the erred as follows: (1) the ALJ never made any

findings regarding whether an underlying medically determinable physical or mental

impairment could reasonably be expected to produce Plaintiff’s pain or other symptoms; (2) the

ALJ improperly discredited Plaintiff primarily because the ALJ found Plaintiff’s subjective

complaints were not supported by objective evidence and, in doing so, improperly made

medical judgments from raw medical data; and (3) the ALJ failed to address the factors set forth

in 20 C.F.R. § 404.1529(c)(3). As Plaintiff asserts, in addition to the objective evidence of

record, the Commissioner must consider all the claimant’s symptoms, including pain, and the

extent to which these symptoms can reasonably be accepted as consistent with the objective

evidence and other evidence. See 20 C.F.R. § 404.1529. To establish a disability based on

testimony of pain and other symptoms, the claimant must show evidence of an underlying

medical condition and either (1) objective medical evidence confirming the severity of the

alleged symptoms or (2) that the objectively determined medical condition can reasonably be

expected to give rise to the alleged symptoms. Wilson, 284 F.3d at 1225 (citing Holt v. Sullivan,



                                                5
921 F.2d 1221, 1223 (11th Cir. 1991)); see 20 C.F.R. § 404.1529. When the ALJ discredits the

claimant’s subjective testimony, the ALJ must articulate explicit and adequate reasons for doing

so. Wilson, 284 F.3d at 1225. A reviewing court will not disturb a clearly articulated credibility

finding regarding a claimant’s subjective complaints supported by substantial evidence in the

record. Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995) (per curiam) (citation omitted).

       Here, the ALJ articulated the appropriate standard, stating:

       In considering the claimant’s symptoms, the undersigned must follow a two-step
       process in which it must first be determined whether there is an underlying
       medically determinable physical or mental impairment(s)–i.e., an impairment(s)
       that can be shown by medically acceptable clinical and laboratory diagnostic
       techniques–that could reasonably be expected to produce the claimant’s pain or
       other symptoms.

       Second, once an underlying physical and mental impairment(s) that could
       reasonably be expected to produce the claimant’s pain or other symptoms has
       been shown, the undersigned must evaluate the intensity, persistence, and
       limiting effects of the claimant’s symptoms to determine the extent to which
       they limit the claimant’s functioning. For this purpose, whenever statements
       about the intensity, persistence, or functionally limiting effects of pain or other
       symptoms are not substantiated by objective medical evidence, the undersigned
       must consider other evidence in the record to determine if the claimant’s
       symptoms limit the ability to do work-related activities.

(Tr. 19-20).    In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective

complaints and their consistency with the evidence of record but did not explicitly state that

“the evidence established the presence of underlying impairments that reasonably could be

expected to produce the symptoms alleged” or that “Plaintiff’s statements as to the intensity,

persistence, and limiting effects of her symptoms were not entirely consistent with the medical

evidence and other evidence” (Tr. 19-23). The ALJ’s analysis, however, demonstrates that he

fully considered Plaintiff’s impairments and symptoms and the extent to which the evidence of

record supported or failed to support Plaintiff’s statements regarding the intensity, persistence,

and limiting effects of such symptoms (Tr. 19-23).




                                                6
       In the decision, the ALJ discussed Plaintiff’s testimony regarding her pain and

limitations stemming from her impairments, including her inability to lift a gallon of milk

without using two hands, her inability to walk more than 15 minutes before sitting and resting

for five to 10 minutes, inability to stand for more than 15 to 20 minutes at a time, sensitivity to

noise and light as a result of her migraines, dizziness from medication, limited ability to turn

her neck due to chronic neck pain, anxiety, and moodiness (Tr. 20-21). The ALJ then addressed

every group of limitations, including postural, manipulative, visual, communicative, and

environmental limitations, and described how the evidence of record failed to support Plaintiff’s

assertions of disabling limitations (Tr. 21-23). The ALJ also explicitly stated that, as to

Plaintiff’s allegations about lifting, sitting, standing, and walking, he did not view Plaintiff’s

allegations as consistent with the medical record, daily activities, or observations of Plaintiff

during the hearing and again repeated that, although Plaintiff’s abnormalities likely cause some

back pain and discomfort, they did not come close to accounting for the degree of restrictions

on lifting, carrying, sitting, standing, or walking Plaintiff alleged (Tr. 21). Accordingly, the

failure to use an exact turn of phrase regarding his consideration of the existence of Plaintiff’s

impairments and the severity of such impairments does not warrant remand where the ALJ

provided a sufficient rationale for concluding that the intensity, persistence, and limiting effects

of Plaintiff’s impairments were not as severe as alleged. See Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005) (noting that the ALJ’s “determination does not need to cite particular

phrases or formulations but it cannot merely be a broad rejection which is not enough to enable”

a court to conclude that the ALJ considered the plaintiff’s medical condition as a whole)

(internal quotation marks and citation omitted); see Sampson v. Comm'r of Soc. Sec., 694 F.

App'x 727, 740 (11th Cir. 2017) (quoting Dyer).




                                                 7
        Indeed, as the Commissioner notes, the plaintiff in East v. Barnhart, 197 F. App’x 899,

904-05 (11th Cir. 2006), raised the identical issue to no avail. In considering the issue in East,

the Eleventh Circuit concluded that the ALJ did not err in failing to explicitly address whether

the plaintiff had impairments that could reasonably be expected to produce the type of pain the

plaintiff alleged where the ALJ acknowledged in her decision the requirement to apply the pain

standard and, taking the ALJ’s opinion as a whole, indicated that she determined that the

plaintiff had impairments that could reasonably be expected to produce the type of pain and

other symptoms alleged but that the ALJ did not believe the plaintiff’s testimony as to the

severity of the pain and symptoms. Id. at 905. So, too, is the case here.

        The ALJ discussed the objective evidence, medical evidence, Plaintiff’s testimony, and

the ALJ’s observations during the administrative hearing and clearly concluded that, although

Plaintiff experienced several impairments that could produce the type of pain Plaintiff alleged,

the evidence did not support the degree or severity alleged. For example, Plaintiff points to

records from Dr. John Head as indicative of “signs” indicating that Plaintiff experienced greater

limitations than accounted for by the ALJ (Tr. 273-303, 332-92, 476-90, 607-11). Plaintiff

argues that Dr. Head’s notations regarding pain with range of motion of her neck and lower

back, positive straight-leg raise test on her left side, and tenderness to the left side of Plaintiff’s

lower back over the left S1 area support Plaintiff’s subjective complaints. Plaintiff fails,

however, to note that, upon nearly every examination, Dr. Head indicated no abnormal findings

as to Plaintiff’s neck and no otherwise abnormal findings with respect to the inspection,

palpation, motion, stability, or strength of Plaintiff’s bones, joints, and extremities and,

additionally, no abnormalities with Plaintiff’s gait or station and no motor defects or sensory

defects (see, e.g., Tr. 274, 276, 278, 333, 335, 477, 608). Despite Plaintiff’s argument to the




                                                  8
contrary, Dr. Head’s findings and treatment notes thus do not support Plaintiff’s allegations of

disabling limitations with respect to her neck or back.

       Plaintiff also asserts that the ALJ erred by relying upon objective evidence, including

MRIs. 2 As the ALJ explained, however, although both the MRI of the lumbar spine and the

MRI of the cervical spine indicated impairments that would likely cause some back pain, neck

pain, and discomfort, the abnormalities did not account for the degree of exertional limitations

Plaintiff alleged during the hearing (Tr. 21). As noted, the MRI of the lumbar spine indicated

mild lumbar spondylosis and left-sided conjoined nerve root level L5/S1 but showed no

evidence of disc herniation, central canal stenosis, or foraminal stenosis (Tr. 21, 559). The MRI

of the cervical spine indicated cervical spondylosis with a disc/osteophyte complex at C5-C6

asymmetric to the right with moderate to severe foraminal stenosis raising a possibility of

impingement of the existing right C6 nerve root and disc/osteophyte complex at C6-C7, which

was slightly asymmetric to the right with moderate right foraminal stenosis in association with

uncinate hypertrophy bit no cord signal abnormality (Tr. 21, 595-96). The ALJ correctly

concluded that these MRIs did not demonstrate impairments that would substantiate Plaintiff’s

statements regarding her ability to walk for no more than about 15 minutes before sitting and

resting for five to 10 minutes; sitting for no more than 30 minutes at a time; and standing for

no more than 20 minutes at a time, especially in light of the of the other evidence of record,

including Dr. Michael Feiertag’s April 2014 assessment indicating that Plaintiff was working


2
  In addition to the MRIs, the ALJ discussed an April 2014 nerve conduction study performed
as a result of Plaintiff’s complaints regarding radiating numbness, pain, and sensation loss in
her left upper extremity (Tr. 22, 259). Dr. Erik Herman concluded that Plaintiff had a normal
left upper extremity with no evidence of left or right carpal tunnel syndrome, left ulnar
neuropathy, radial sensory neuropathy, brachial plexopathy, thoracic outlet syndrome,
cervical radiculopathy, peripheral neuropathy, or myopathy (Tr. 259). Given Dr. Herman’s
finding of no peripheral neurogenic source for Plaintiff’s subjective complaints regarding
radiating numbness, pain, and sensation loss, the ALJ properly concluded that the evidence
did not support those subjective complaints (Tr. 22).


                                               9
light duty, could do everything except shovel, tolerated activity-related pain, and achieved

maximum medical improvement as of that date with a 0% impairment rating (Tr. 21, 263).

       As the ALJ noted, the MRI of Plaintiff’s left shoulder similarly did not support

Plaintiff’s subjective complaints, including her statements regarding an inability to lift or

manipulate even a gallon of milk with the left hand without the assistance of the right hand (Tr.

22). Indeed, as Dr. David Klein indicated in February 2014, the MRI showed some arthritic

changes at the AC joint and some mild tendonitis within the supraspinatus tendon without

significant partial thickness or full thickness tear and no atrophy of the rotator cuff musculature

(Tr. 22, 305, 522). Dr. Klein likewise noted that the X-rays of the left shoulder showed no

significant bony or soft tissue abnormalities (Tr. 305, 579).

       Furthermore, the mere fact that the MRIs demonstrated abnormalities or impairments

did not substantiate Plaintiff’s subjective complaints or allegations regarding her limitations.

“Diagnosis of a listed impairment is not alone sufficient; the record must contain corroborative

medical evidence supported by clinical and laboratory findings.” Carnes v. Sullivan, 936 F.2d

1215, 1218 (11th Cir. 1991). “Disability is determined by the effect an impairment has on the

claimant’s ability to work, rather than the diagnosis of an impairment itself.” Davis v. Barnhart,

153 F. App’x 569, 572 (11th Cir. 2005) (per curiam). Furthermore, the severity of a medically

ascertained impairment is not measured in terms of deviation from purely medical standards of

bodily perfection or normality but rather in terms of its effect upon ability to work. McCruter

v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986). As the ALJ aptly described, all of the evidence

did not support limitations to the extent alleged by Plaintiff.

       Additionally, Plaintiff argues that the ALJ improperly engaged in “sit and squirm”

jurisprudence. The Eleventh Circuit has condemned “sit and squirm” jurisprudence, wherein

an ALJ, who is not a medical expert, subjectively arrives at an index of traits he or she expects



                                                10
the claimant to manifest at the hearing and then denies a claim if the claimant falls short of that

index. Freeman v. Schweiker, 681 F.2d 727, 731 (11th Cir. 1982). In considering a claimant’s

subjective complaints, however, an ALJ is not prohibited from considering a claimant’s

appearance and demeanor during the administrative hearing. Macia v. Bowen, 829 F.2d 1009,

1011 (11th Cir. 1987) (citation omitted). Indeed, an ALJ may consider a claimant’s demeanor

but may not discredit the claimant’s testimony solely on that basis. See id. Instead, an ALJ

should consider all of the evidence in making a credibility determination. See id. In this

instance, as the Commissioner contends and as the foregoing demonstrates, the ALJ did not

rely solely upon Plaintiff’s demeanor, actions, or appearance during the hearing in determining

that Plaintiff was not as limited as alleged. Though the ALJ did not need to describe Plaintiff’s

demeanor, actions, or appearance during the administrative hearing, his decision to do so in

conjunction with his consideration of the evidence of record and hearing testimony did not

constitute error.

        The ALJ’s statement about Plaintiff’s motorcycle likewise did not constitute error. In

the decision, the ALJ referenced Plaintiff’s testimony regarding her attempt three months prior

to the administrative hearing to ride her motorcycle (Tr. 21, 56-57). The ALJ stated:

        The claimant says she still has her motorcycle. About three months before the
        hearing, the claimant says she attempted to ride the motorcycle and fell. Since
        this incident, the claimant says she has not tried again to ride her motorcycle.

(Tr. 21). Though probably unnecessary to reference, the ALJ succinctly and accurately

summarized Plaintiff’s testimony regarding the fact that she still has her motorcycle, she tried

to ride it a few months prior to the hearing, she fell in that attempt, and she has not attempted

to ride it since (Tr. 56-57). The ALJ merely noted it as part of Plaintiff’s testimony but did not

cite that portion of Plaintiff’s testimony as the basis for finding Plaintiff’s subjective complaints




                                                 11
inconsistent with the other evidence of record. Accordingly, the ALJ did not err in summarizing

Plaintiff’s testimony regarding her motorcycle.

        Plaintiff also argues that the ALJ erred by not explicitly addressing each of the factors

set forth in 20 C.F.R. § 404.1529(c)(3). Under the regulation, the ALJ may consider a

claimant’s daily activities; the location, duration, frequency, and intensity of the claimant’s pain

or other symptoms; precipitating and aggravating factors; the type, dosage, effectiveness, and

side effects of any medication the claimant takes or has taken to alleviate pain or other

symptoms; any measures the claimant uses or has used to relieve pain or other symptoms; and

any other factors concerning the claimant’s functional limitations and restrictions due to pain

or other symptoms. 20 C.F.R. § 404.1529(c)(3)(i)-(vii). In the decision, the ALJ discussed

Plaintiff’s daily activities, Plaintiff’s statements regarding the location and intensity of her pain,

and side effects of medication in conjunction with the objective evidence and medical opinions

(Tr. 20-23).    The decision indicates that the ALJ fully considered Plaintiff’s subjective

complaints and properly concluded that the evidence did not support the severity of the

limitations alleged by Plaintiff. Although the ALJ did not run through a checklist of factors,

the decision indicates that the ALJ properly considered the evidence of record in assessing

Plaintiff’s subjective complaints. Such a clearly articulated credibility finding regarding

Plaintiff’s subjective complaints need not be disturbed. Foote, 67 F.3d at 1562. In sum, the

ALJ properly considered Plaintiff’s subjective complaints, and substantial evidence supports

the ALJ’s decision.

        B.      RFC

        Next, Plaintiff argues that the ALJ failed to properly assess Plaintiff’s RFC. Plaintiff

contends that substantial evidence does not support the RFC assessment because the ALJ relied

on outdated assessments from state agency medical consultants and Plaintiff’s testimony did



                                                 12
not support the limitations set forth in the RFC. 3 At step four of the sequential evaluation

process, the ALJ assesses the claimant’s RFC and ability to perform past relevant work. See

20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545. To determine a claimant’s RFC, an ALJ makes an

assessment based on all the relevant evidence of record as to what a claimant can do in a work

setting despite any physical or mental limitations caused by the claimant’s impairments and

related symptoms. 20 C.F.R. § 404.1545(a)(1). In rendering the RFC, therefore, the ALJ must

consider the medical opinions in conjunction with all the other evidence of record and will

consider all the medically determinable impairments, including impairments that are not severe,

and the total limiting effects of each. 20 C.F.R. §§ 404.1520(e), 404.1529(c)(3), 404.1545(a)

& (e); Social Security Ruling (“SSR”) 96-8p, 1996 WL 374184 (S.S.A. July 2, 1996); SSR 16-

3p, 2016 WL 1119029 (S.S.A. Mar. 16, 2016) (as amended); see Jamison v. Bowen, 814 F.2d

585, 588 (11th Cir. 1987) (stating that the “ALJ must consider the applicant’s medical condition

taken as a whole”).

       Despite Plaintiff’s assertions to the contrary, the ALJ correctly considered the evidence

of record in determining Plaintiff’s RFC. First, with respect to the state agency medical

consultants, the ALJ did not err in considering their opinions, and such opinions were not

“outdated.” State agency medical consultants are considered experts in the Social Security

disability evaluation process. 20 C.F.R. § 404.1527(e)(2)(i). When considering the weight to

afford state agency medical consultants, SSR 96-6p provides:

       [T]he opinions of State agency medical and psychological consultants and other
       program physicians and psychologists can be given weight only insofar as they
       are supported by evidence in the case record, considering such factors as the
       supportability of the opinion in the evidence including any evidence received at
       the administrative law judge and Appeals Council levels that was not before the
       State agency, the consistency of the opinion with the record as a whole,
3
 Plaintiff also contends that the ALJ selectively cited the medical evidence in support of the
RFC assessment and simply reiterates the same arguments set forth in section III.A, each of
which have been rejected and need not be addressed a second time herein.


                                              13
       including other medical opinions, and any explanation for the opinion provided
       by the State agency medical or psychological consultant or other program
       physician or psychologist. …

       In appropriate circumstances, opinions from State agency medical and
       psychological consultants and other program physicians and psychologists may
       be entitled to greater weight than the opinions of treating or examining sources.

SSR 96-6p, 1996 WL 374180, at *2-3 (S.S.A. July 2, 1996). Further, even if the state agency

medical consultant cannot review all of the claimant’s medical records before rendering an

opinion, the ALJ has access to the entire record, including the claimant’s testimony, and can

determine whether the opinion is supported by and consistent with the evidence of record and

thus whether to afford the opinion great weight. See Cooper v. Comm’r of Soc. Sec., 521 F.

App’x 803, 807 (11th Cir. 2013) (finding that an ALJ did not afford undue weight to a non-

examining doctor where the doctor cited several portions of the record in support of her

conclusions, and the ALJ, who makes the ultimate determination, had access to the entire

record, including the claimant’s testimony).

       Here, the ALJ appropriately considered the opinions of three state agency medical

consultants from 2014 and 2015 in conjunction with the rest of the medical evidence (Tr. 23,

60-68, 70-83). To the extent that the opinions comported with the other evidence of record, the

ALJ afforded the opinions either significant weight or moderate weight (Tr. 23). Where the

opinions deviated from the other evidence of record, the ALJ afforded Plaintiff greater

limitations than those opined by the state agency medical consultants (Tr. 23). Given the ALJ’s

discussion and consideration of the entire record, including the evidence that the state agency

medical consultants did not have a chance to review such as the MRIs and X-rays described

herein, the ALJ’s consideration of the state agency medical consultants’ medical opinions was

not in error and did not require further development.




                                               14
        The ALJ also properly considered Plaintiff’s testimony throughout his discussion of the

RFC and noted several instances where Plaintiff’s testimony supported his findings (Tr. 20-23).

For example, in concluding that Plaintiff did not experience any visual limitations, the ALJ

cited to Plaintiff’s statement in a function report regarding her ability to drive a car as indicative

that Plaintiff retained adequate far-range vision (Tr. 22, 191). With respect to environmental

limitations, the ALJ indicated that Plaintiff’s testimony focused on problems tolerating

exposure to noise, light, and other environmental factors due to migraine headaches (Tr. 22).

Given such testimony, the ALJ adopted Plaintiff’s allegations and accounted for Plaintiff’s

environmental limitations by finding that Plaintiff must avoid extreme industrial vibrations and

a loud-noise environment and must avoid concentrated exposure to bright light directly to the

eyes (Tr. 19, 22-23). In addition, based on Plaintiff’s testimony regarding side effects of

lightheadedness from her medication, the ALJ included a limitation that Plaintiff must avoid

working around unprotected heights (Tr. 19, 23). Further, in determining Plaintiff’s postural

limitations, the ALJ considered Plaintiff’s statements in two function reports regarding her daily

activities (Tr. 21-22, 185-92). As the ALJ concluded, Plaintiff’s described daily activities,

combined with the objective evidence of record, did not indicate limitations as severe as alleged

but did provide a basis for several postural limitations (Tr. 19, 21-22). Accordingly, the ALJ

correctly stated that Plaintiff’s testimony supported the RFC assessment.

        Review of the decision reflects that the ALJ properly considered all of the evidence of

record, including the opinions from the state agency medical consultants and Plaintiff’s

testimony, in assessing Plaintiff’s RFC. Indeed, in determining Plaintiff’s RFC, the ALJ

applied the correct legal standards. As described above, substantial evidence supports the

ALJ’s RFC assessment.




                                                 15
       C.      Other Work

       Finally, Plaintiff asserts that the Commissioner failed to meet her burden at step five of

establishing that other work existed in the national economy that Plaintiff could perform.

Essentially, Plaintiff argues that the ALJ improperly relied upon the VE’s testimony because

such testimony was premised upon an inadequate hypothetical that did not encompass all of

Plaintiff’s limitations. At step five, the Commissioner must consider the assessment of the RFC

combined with the claimant’s age, education, and work experience to determine whether the

claimant can make an adjustment to other work. Phillips v. Barnhart, 357 F.3d 1232, 1239

(11th Cir. 2004); 20 C.F.R. § 404.1520(a)(4)(v). If the claimant can make an adjustment to

other work, a finding of not disabled is warranted. Phillips, 357 F.3d at 1239. Conversely, if

the claimant cannot make an adjustment to other work, a finding of disabled is warranted. Id.

At this step, the burden temporarily shifts to the Commissioner to show other jobs exist in

significant numbers in the national economy which, given the claimant’s impairments, the

claimant can perform. See Foote, 67 F.3d at 1559. “The ALJ must articulate specific jobs that

the claimant is able to perform, and this finding must be supported by substantial evidence, not

mere intuition or conjecture.” Wilson, 284 F.3d at 1227 (citation omitted). There are two

avenues by which an ALJ may determine a claimant’s ability to adjust to other work in the

national economy; namely, by applying the Medical Vocational Guidelines and by using a VE.

Phillips, 357 F.3d at 1239-40. A VE “is an expert on the kinds of jobs an individual can perform

based on his or her capacity and impairments.” Id. at 1240.

       If the ALJ utilizes the testimony of a VE, the ALJ must pose an accurate hypothetical

to the VE that accounts for all of the claimant’s impairments. Ingram v. Comm’r of Soc. Sec.,

496 F.3d 1253, 1270 (11th Cir. 2007) (citation omitted). When the ALJ properly rejects

purported impairments or limitations, the ALJ need not include those findings in the



                                              16
hypothetical posed to the VE. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th

Cir. 2004) (“[T]he ALJ was not required to include findings in the hypothetical that the ALJ

had properly rejected as unsupported”).       For a VE’s testimony to constitute substantial

evidence, however, the ALJ must pose a hypothetical question which comprises all of the

claimant’s impairments. Wilson, 284 F.3d at 1227.

       As explained above, the ALJ properly determined Plaintiff’s RFC based on

consideration of the objective evidence of record, opinion evidence, Plaintiff’s testimony, and

the ALJ’s observations. The ALJ then appropriately included in the hypothetical the limitations

that the ALJ determined the record supported (Tr. 19-25, 54-55).              Given the ALJ’s

determination that the record did not support the degree of limitations alleged, including as to

Plaintiff’s left shoulder impairment and radiculopathy, the ALJ appropriately omitted such

limitations from the hypothetical to the VE. Crawford, 363 F.3d at 1161. The hypothetical

therefore comprised all of Plaintiff’s credible limitations, and the ALJ correctly relied upon the

VE’s testimony in determining that Plaintiff maintained the ability to perform other work with

such limitations. Accordingly, the ALJ did not err in that regard.

                                               IV.

       Accordingly, after consideration, it is hereby

       ORDERED:

       1. The decision of the Commissioner is AFFIRMED.

       2. The Clerk is directed to enter final judgment in favor of the Commissioner and close

the case.




                                               17
      DONE AND ORDERED in Tampa, Florida, on this 26th day of March, 2019.




cc: Counsel of Record




                                       18
